Citation Nr: 0834677	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1985 to 
June 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2007.  A transcript of that 
hearing is of record.

In October 2007, the veteran's claim was remanded by the 
Board for additional development, including a VA examination 
to determine the current severity of the veteran's service-
connected prostatitis.  The case is once again properly 
before the Board.


FINDING OF FACT

The veteran's service-connected prostatitis causes symptoms 
no worse than daytime voiding once every hour, and awakening 
to void three to four times per night.


CONCLUSION OF LAW

A disability rating in excess of 20 percent for prostatitis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in July 2004, March 2006 and 
October 2007.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issue and 
the text of the relevant portions of the VA regulations.  The 
veteran was also apprised of the criteria for assigning 
disability ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board notes that the notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such it 
does not take the form prescribed by that case.  Failure to 
provide pre-adjudicatory notice of any of the necessary duty-
to-notify elements is presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  Nevertheless, 
lack of harm may be shown (1) when any defect was cured by 
actual knowledge on the part of the claimant, (2) when a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) when a benefit could not have 
been awarded as a matter of law.  Id., at 887; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Board notes that the veteran was questioned about the 
effect the worsening of his prostatitis had on his daily life 
and occupational activities at his December 2004 and April 
2008 VA examinations performed in association with this 
claim.  In response to questioning regarding the impact of 
his disability on his daily life and occupational activities, 
the veteran reported in his December 2004 examination that he 
urinated every hour, and four times a night, noting that he 
was forced to sleep on a pad so he would not wet the bed.  
More specifically, regarding the impact of his prostatitis on 
his daily activities, the veteran noted at his April 2008 
examination, that his genitourinary condition affected his 
activities of daily living because he feels the urge to 
urinate frequently, and has acute prostatitis attacks.  The 
Board finds that the responses to the questioning at both the 
December 2004 and April 2008 examinations, in addition to the 
information he provided at his hearings regarding the 
situations that give him the greatest difficulty in his daily 
life show that the veteran had actual knowledge that medical 
and lay evidence was required to show an increase in 
severity, including the impact on his daily life, and 
employment.

Further, a letter to the veteran dated in March 2006, 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment.  See Vazquez-Flores.  The ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  The veteran was made aware of this.  In addition, 
these letters provided notice to the veteran of the types of 
evidence, both medical and lay, that could be submitted in 
support of his claim.  In light of the foregoing, the Board 
finds that, while the notice requirements of Vazquez-Flores 
were not met as contemplated by the Court, the administrative 
appeal process provided the veteran with notice of the 
specific rating criteria, and it is apparent from the record 
that he understood those things relative to a claim for 
increase as contemplated by the Vazquez-Flores Court.  
Consequently, a remand is not now required to furnish 
additional notice.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

In the present case, the RO has obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and provided examinations in furtherance of the 
veteran's claim.  The Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.

II. Background

The veteran was afforded a VA examination in December 2004.  
At this examination, the veteran noted that he drank a lot of 
water, and therefore urinated every hour and four times at 
night.  He also described urgency and post-void dribbling, 
stating that he slept on a pad at night so that he would not 
wet the bed.  The examiner opined that the veteran's symptoms 
of post-void dribbling were related to his history of 
prostatitis, but also noted that his urinary frequency and 
nocturnal urinary incontinence as well as urgency, were due 
in equal parts to polydipsia, a history of low back surgery, 
and a history of prostatitis.

A May 2005 Urology clinic note shows that the veteran had 
several episodes of prostatitis symptoms every year, and 
admitted to chronic urgency, frequent urination in the day 
time, post-void dribbling with occasional sensation of 
incomplete emptying but not on a daily basis.  The veteran 
was diagnosed with prostatitis exacerbation.

A urogram dated in February 2007, noted that the urinary 
bladder filled well and demonstrated slight enlargement of 
the prostate.  The report also noted that the post-void film 
demonstrated good emptying of the urinary bladder.  The 
impression was slight enlargement of the prostate associated 
with good post-void emptying.

In a June 2006 urology note, the veteran noted that he had 
difficulty differentiating his chronic low back pain from his 
multiple back surgeries from the pain associated with his 
chronic prostatitis exacerbation symptoms.  The examiner 
noted that he had a back fusion in October 2003, and was now 
requiring hydrocodone for chronic pain control.

The veteran was afforded a VA examination in April 2008.  At 
this examination, the veteran reported that he had recently 
had two episodes of bed wetting, and that for this reason, he 
needed absorbent material.  He also reported experiencing 
urinary dribbling on occasion, and stated that he had to 
change the absorbent material three times a day.  On 
examination, the examiner diagnosed the veteran with 
prostatitis, recurrent episodes with last documentation 
recorded in October 2007, and also diagnosed the veteran with 
slight benign prostatic hypertrophy, noting that the veteran 
was currently on an alpha blocker.  The examiner opined that 
the veteran's urinary frequency was more likely than not 
related to his episodic/acute prostatitis, explaining that 
the veteran had a normal urogram in February 2007 which 
demonstrated good emptying of the urinary bladder.  The 
examiner also opined that the veteran's need for absorbent 
material due to episodes of incontinence was less likely as 
not related to urinary dysfunction/prostatitis because the 
veteran had had recent back surgery and had been on 
significant pain medication for both his back surgery and his 
chronic pain syndrome.  The examiner also stated that the 
veteran's subjective reports did not match the objective 
data, noting that although the veteran reported urinary 
frequency, at the April 2008 examination, he was unable to 
provide the laboratory with a urine sample because he was 
unable to urinate.

In July 2008, the veteran submitted a letter noting that due 
to his lower lumbar surgery, he had taken on a private nurse 
to assist him in his daily health care and hygiene needs, and 
noted that he had been wearing absorbent materials but now 
relied on a urinal for frequent voiding during the daytime of 
less than an hour apart, and he noted that he awakened with 
the urge to void five or more times per night, which in most 
instances, was just dribbling of the urine.



III. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned  evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App.  55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for  an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Further, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

The veteran's service-connected prostatitis is rated under 38 
C.F.R. § 4.115a, Diagnostic Code 7527.  Diagnostic Code 7527 
specifically provides that prostate gland injuries, 
infections, hypertrophy, and postoperative residuals are 
rated according to the symptoms of voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.  In this case, the Board 
finds that the veteran's voiding dysfunction is the most 
predominant symptom.  The medical evidence of record does not 
demonstrate a history of recurrent urinary tract infections.

Voiding dysfunction is evaluated under criteria for rating 
urine leakage, urinary frequency, or obstructed voiding.  For 
urine leakage, the wearing of absorbent materials that must 
be changed less than two times per day, is evaluated as 20 
percent disabling.  Voiding dysfunction requiring the wearing 
of absorbent materials that must be changed two to four times 
per day is evaluated as 40 percent disabling.  Lastly, 
voiding dysfunction requiring the use of an appliance or the 
wearing of absorbent materials that must be changed more than 
four times per day is evaluated as 60 percent disabling.  
38 C.F.R. § 4.115a.  

In considering urinary frequency, daytime voiding interval 
less than one hour, or; awakening to void five or more times 
per night warrants a 40 percent rating.  Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night warrants a 20 percent rating.  
Daytime voiding interval between two and three hours, or; 
awakening to void two times per night warrants a 10 percent 
evaluation.  38 C.F.R. § 4.115a.

In considering obstructed voiding, a 30 percent rating is the 
highest available disability rating and is warranted when 
there is urinary retention requiring intermittent or 
continuous catheterization.  Id.

In this case, after considering all the pertinent rating 
criteria, the Board finds that an evaluation in excess of 20 
percent is not warranted.  First, in the absence of urinary 
retention requiring catheterization or dilation, a 30 percent 
disability rating under the obstructed voiding provisions of 
38 C.F.R. § 4.115a, is not warranted.  Further, with respect 
to frequency, the veteran has consistently complained of this 
problem, including a statement at his June 2007 hearing that 
he urinated one or more times every hour during the day, and 
five or six times at night.  However, the objective medical 
evidence does not reveal that the veteran is entitled to a 
higher, 40 percent evaluation.  This is so primarily because 
the subjective reports of urinary frequency did not match the 
objective data.  The 2008 VA examiner noted that the veteran 
was even unable to provide the laboratory with a urine sample 
because he was unable to urinate.  Additionally, a urogram 
showed relatively no problem with emptying of the bladder, 
such as retention of urine that would require repeated trips 
to the restroom.  Although the Board has taken into 
consideration the veteran's subjective complaints, the Board 
finds that the objective medical evidence is more probative 
of the veteran's degree of disability, and the medical 
evidence does not support the degree of severity of the 
symptoms noted by the veteran.  As such, the Board finds that 
the veteran is not entitled to a higher, 40 percent 
evaluation based on urinary frequency.

Additionally, turning to urine leakage, although the Board 
does not question that the veteran utilizes absorbent 
material due to episodes of incontinence, (he noted at his 
April 2008 examination that his absorbent material must be 
changed three times daily), in this case, the issue is 
whether the use of absorbent materials is due to the 
veteran's service-connected prostatitis, or the result of 
non-service connected disabilities, specifically his lumbar 
spine disability.  The December 2004 examiner opined that the 
veteran's nocturnal urinary incontinence was due in equal 
parts to polydipsia, a history of low back surgery, and a 
history of prostatitis.  The April 2008 examiner opined that 
the cause of the veteran's need for absorbent material was 
less likely than not related to his service-connected 
prostatitis, but rather, was the result of his back 
disability, explaining that the veteran recently had had back 
surgery and had been on significant pain medication for both 
his back surgery and his chronic pain syndrome, which the 
examiner felt was not the result of prostatitis.

Here, the Board remanded the veteran's claim in part, to 
obtain an opinion as to whether the veteran experienced 
urinary incontinence/leakage as a result of his service 
connected prostatitis, as opposed to his other non-service 
connected disabilities.  The April 2008 examiner, after 
thoroughly reviewing the record, offered a well reasoned 
explanation to support her opinion that the urine leakage was 
less likely than not related to prostatitis, and her opinion 
is supported by the record.  Specifically, the veteran 
himself has acknowledged that he had a difficult time 
differentiating between symptoms caused by his back 
disability versus his prostatitis, and in a July 2008 letter, 
he noted that he had hired a private nurse to assist him due 
to his lumbar spine disability.  In contrast, the December 
2004 examiner did not explain the rationale behind his 
assertion that the veteran's nocturnal urinary incontinence 
was the result of several different disabilities.  In view of 
the foregoing, the Board finds the April 2008 examiner's 
opinion more persuasive.

In sum, the Board finds that the veteran does not meet the 
criteria set forth for the assignment of an increased 
disability rating under any of the provisions of 38 C.F.R. § 
4.115a.  The preponderance of the evidence is thus against 
the veteran's claim for a disability rating greater than 20 
percent for prostatitis.


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected prostatitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


